PER CURIAM.
We vacate appellant’s prison sentence and remand for resentencing. Following appellant’s probation revocation, the trial court imposed a sentence of five years of imprisonment, a departure from the sentencing guidelines recommended sentence of any non-state prison sanction, for the offense of uttering a forged prescription. The appellant elected to be sentenced under *578the guidelines. The trial court failed to reduce to writing its reasons for departure from the guidelines as required by this court in Jackson v. State, 454 So.2d 691 (Fla. 1st DCA 1984), and Harris v. State, Case No. AY-448 (Fla. 1st DCA, opinion filed March 7, 1985).
Sentence is vacated and the cause remanded for resentencing.
BOOTH and SHIVERS, JJ., and TILLMAN PEARSON (Ret.), Associate Judge, concur.